Detailed Action
Claim Objections
Claim 25 is objected to because of the following informalities:
Second to last line “generation vibrations” should be “generate vibrations”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
Claim 1 is considered invoking a means plus function since the generic placeholder “mixing element” is not modified by sufficient structure. The specification teaches “vibration motor” as sufficient structure on page 5. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claims 2 – 5, 13 – 14, and 21 - 25 depend on Claim 1 and do not provide sufficient structure for “mixing element” either. 
Claim 1 is considered invoking a means plus function since the generic placeholder “activation element” is not modified by sufficient structure. The specification teaches “switch” as sufficient structure on page 4. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claims 2 – 5, 7 – 9, 13 – 14, and 21 – 25 depend on Claim 1 and do not provide sufficient structure for “activation element” either. 
Claim 26 is considered invoking a means plus function since the generic placeholder “mixing element” is not modified by sufficient structure. The specification teaches “vibration motor” as sufficient structure on page 5. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claims 27 – 30 depend on Claim 1 and do not provide sufficient structure for “mixing element” either. 
Claim 26 is considered invoking a means plus function since the generic placeholder “activation element” is not modified by sufficient structure. The specification teaches “switch” as sufficient structure on page 4. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claims 27 – 30 depend on Claim 1 and do not provide sufficient structure for “activation element” either. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 4 – 5, and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Korpela (U.S. Patent No. 9,211,513(B1) hereinafter Korpela) in view of Haggar (U.S. Patent No. 4,278,437 hereinafter Haggar) in further view of Pedersen et al. (PCT Patent Publication No. WO 2014/190998(A1) hereinafter Pedersen).

Regarding Claim 1, Korpela teaches a mixing device (figure 1: handheld shaker assembly 10) configured to mix blood contained within a blood collection tube, the mixing device (intended use: the preceding claim language is considered a function of material chosen to be mixed and is therefore considered intended use & Korpela is structurally capable of this action [Korpela C1 L15: “a container of fluid”]) comprising: a sleeve that forms an inner space configured to receive a sample container (figure 2: cylindrical holder 12); a housing associated with the sleeve (figure 2: tubular housing 56); a mixing element, 112f: vibration motor and its equivalents (figure 4: motor 88), contained within the housing that is configured to mix liquid contained within the sample container. 
Korpela is silent on a sample container that is a blood collection tube and liquid collected in the sample container is blood; and an activation element, 112f: switch and its equivalents, provided within the inner space of the sleeve configured to automatically activate the mixing element when the sample container is fully inserted into the sleeve.
	Haggar teaches a sample container that is a blood collection tube and liquid collected in the sample container is blood (figure 1: specimen holder 10).
Pedersen teaches an activation element, 112f: switch and its equivalents, provided within the inner space of the sleeve configured to automatically activate the mixing element when the sample container is fully inserted into the sleeve ([024]: “… mixing apparatus 200 may include sensors, such as pressure sensors or switches, to detect the presence of reagent container 140 on magnet post 220”).
Korpela and Haggar are analogous in the field of mixing apparatuses for the agitation of small sample containers (Korpela C1 L15: “a container of fluid”). It would have been obvious to one skilled in the art before the effective filing date to modify the container of fluid of Korpela with the blood collection tube of Haggar in order to market the mixing device of Korpela for wider use. Korpela and Pedersen are analogous in the field mixing and stirring for small samples of liquid via transportable and mobile apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the manual activation switch of Korpela with the pressure sensor / switch of Pedersen to prevent operation of the apparatus when no liquid sample is present. Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the location of the pressure sensor / switch of Korpela in view of Pederson to be inside the inner space of the sleeve in order to best detect the presence of the liquid sample, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding Claim 2, modified Korpela teaches the mixing device (figure 1: handheld shaker assembly 10) of claim 1, wherein the sleeve is generally cylindrical and configured to receive a generally cylindrical sample container (figure 2: container of fluid 20); Haggar further teaches that the cylindrical sample container is a blood collection tube (figure 1: specimen holder 10).

Regarding Claim 4, Korpela teaches the mixing device (figure 1: handheld shaker assembly 10) of claim 1, wherein the housing is provided at a bottom end of the sleeve (figure 2: tubular housing 56 is directly below cylindrical holder 12).  

Regarding Claim 5, Korpela teaches the mixing device (figure 1: handheld shaker assembly 10) of claim 4, wherein the housing forms an inner bottom surface of the inner space (figure 6: housing 56 forms the bottom wall 22 of holder 12).  

Regarding Claim 13, Korpela teaches the mixing device (figure 1: handheld shaker assembly 10) of claim 1.
Korpela is silent on a central controller contained within the housing that controls operation of the device.  
Pedersen teaches a central controller contained within the housing that controls operation of the device ([024]: “controller 270 (not shown)” & [025]: “Controller 270 may be integrated within housing 210 of automated mixing apparatus 200”).
It would have been obvious to one skilled in the art before the effective filing date to modify the housing of Korpela with the controller of Pedersen in order to provide additional features as needed such as mixing progress reports, alerts or alarms, and a heating control (Pedersen [026]).

Regarding Claim 14, Korpela teaches the mixing device (figure 1: handheld shaker assembly 10) of claim 1, further comprising a power source contained within the housing that provides power to the mixing element (figure 2: power supply / batteries 53).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Korpela (U.S. Patent No. 9,211,513(B1) hereinafter Korpela) in view of Haggar (U.S. Patent No. 4,278,437 hereinafter Haggar) in further view of Pedersen et al. (PCT Patent Publication No. WO 2014/190998(A1) hereinafter Pedersen) and Bothers (U.S. Patent No. 5,971,599 hereinafter Bothers).

Regarding Claim 7, Korpela teaches the mixing device (figure 1: handheld shaker assembly 10) of claim 1. 
Korpela is silent on the mixing element is a vibration motor.
Bothers teaches the mixing element is a vibration motor (figure 1: vibrator 84).  
Korpela and Bothers are analogous in the field of transportable, mobile, and battery powered mixers for liquid cosmetics. It would have been obvious to one skilled in the art before the effective filing date to modify the motor, linkages, and cam shaft of Korpela with the vibration motor of Bothers in order to improve shaker reliability as fewer moving parts leads to a more reliable mechanical apparatus and lower cost of production.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Korpela (U.S. Patent No. 9,211,513(B1) hereinafter Korpela) in view of Haggar (U.S. Patent No. 4,278,437 hereinafter Haggar) in further view of Pedersen et al. (PCT Patent Publication No. WO 2014/190998(A1) hereinafter Pedersen) and Sawyer (U.S. Patent No. 5,399,013 hereinafter Sawyer).

Regarding Claim 3, Korpela teaches the mixing device (figure 1: handheld shaker assembly 10) of claim 2.
Korpela is silent on the sleeve includes a slot that extends along the length of the sleeve.  
Sawyer teaches the sleeve includes a slot that extends along the length of the sleeve (figure 3: including a container support 16 along with housing 14 leaves a slot between the two structures that is circumferential in nature but also extends along the length of mixer).  
Korpela and Sawyer are analogous in the field of transportable and mobile mixers for liquid cosmetics. It would have been obvious to one skilled in the art before the effective filing date to modify the cylindrical holder of Korpela with a container support that is gapped from the external wall of Sawyer in order to assist in creating a wobbling motion to shake and spin the liquid container to thoroughly and rapidly mix the liquid therein (Sawyer abstract).

Regarding Claim 8, Korpela teaches the mixing device (figure 1: handheld shaker assembly 10) of claim 1.
Korpela is silent on the mixing element is a rotary motor configured to spin the sample container.  
Sawyer teaches the mixing element is a rotary motor (figure 3: rotational drive means 18) configured to spin the sample container (figure 3: liquid container 12).
It would have been obvious to one skilled in the art before the effective filing date to modify the motor, linkages, and cam shaft of Korpela with the rotary motor of Sawyer in order to create a wobbling motion to shake and spin the liquid container to thoroughly and rapidly mix the liquid therein (Sawyer abstract). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Korpela (U.S. Patent No. 9,211,513(B1) hereinafter Korpela) in view of Haggar (U.S. Patent No. 4,278,437 hereinafter Haggar) in further view of Pedersen et al. (PCT Patent Publication No. WO 2014/190998(A1) hereinafter Pedersen) and Dong (Chinese Patent No. 105903383(A) hereinafter Dong). Utilized google machine translations of the non-english references are attached.

Regarding Claim 9, Korpela teaches the mixing device (figure 1: handheld shaker assembly 10) of claim 1.
Korpela is silent on the mixing element comprises a spiral torsion spring.  
Dong teaches the mixing element comprises a spiral torsion spring (figure 12: torsion spring 5013 [Dong google machine translation page 6 third paragraph from the bottom]).
Korpela and Dong are analogous in the field of mixing and stirring for viscous liquids used for aesthetic purposes. It would have been obvious to one skilled in the art before the effective filing date to modify the entire motorized mixing element of Korpela with the spiral torsion spring of Dong in order to design a rotary stirring device without need of a motor or power source to save on production costs.

Claims 1, 21 – 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over ----Grabhorn (U.S. Patent No. ----3,633,566 hereinafter Grabhorn) in view of Pedersen et al. (PCT Patent Publication No. WO 2014/190998(A1) hereinafter Pedersen).

Regarding Claim 1, Grabhorn teaches a mixing device (figure 1: entire apparatus) configured to mix blood contained within a blood collection tube (abstract), the mixing device comprising: a sleeve that forms an inner space (figure 1: cartridge 56) configured to receive a blood collection tube (figure 2: blood test tube 58); a housing associated with the sleeve (figure 1: housing 12); a mixing element, 112f: vibration motor and its equivalents (figure 1: motor 32), contained within the housing that is configured to mix blood that has been collected within the blood collection tube.
Grabhorn is silent on an activation element provided within the inner space of the sleeve configured to automatically activate the mixing element when the blood collection tube is fully inserted into the sleeve.
Pedersen teaches an activation element provided within the inner space of the sleeve configured to automatically activate the mixing element when the blood collection tube is fully inserted into the sleeve ([024]: “… mixing apparatus 200 may include sensors, such as pressure sensors or switches, to detect the presence of reagent container 140 on magnet post 220”).
Grabhorn and Pedersen are analogous in the field mixing and stirring for small biological samples of liquid via transportable and mobile apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the manual activation switch of Grabhorn with the pressure sensor / switch of Pedersen to prevent operation of the apparatus when no liquid sample is present. Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the location of the pressure sensor / switch of Grabhorn in view of Pederson to be inside the inner space of the sleeve (figure 1: cartridge 56) in order to best detect the presence of the blood collection tube and activate mixing when the pusher plate (figure 1: element 68) pushes the cartridge and blood test tubes into a fully operable position, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding new Claim 21, Grabhorn teaches the mixing device (figure 1: entire apparatus) of claim 1.
Grabhorn is silent on the activation element is a switch incorporated into an inner bottom surface of the sleeve. 
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the location of the pressure sensor / switch of Grabhorn in view of Pederson to be incorporated into an inner bottom surface of the sleeve in order to best detect the presence of the blood collection tube and activate mixing when the pusher plate (figure 1: element 68) pushes the cartridge and blood test tubes into a fully operable position, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding new Claim 22, Grabhorn teaches the mixing device (figure 1: entire apparatus) of claim 1, wherein the mixing device is configured to mix blood within the blood collection tube (figure 2: blood test tube 58) simultaneous to drawing of the blood from a patient so as to avoid clotting of the collected blood during the blood drawing (abstract).  

Regarding new Claim 23, Grabhorn teaches the mixing device (figure 1: entire apparatus) of claim 22, wherein the mixing device is configured to agitate the collected blood gently enough so as to enable the simultaneous drawing and mixing of the blood (abstract).  

Regarding new Claim 25, Grabhorn teaches the mixing device (figure 1: entire apparatus) of claim 1, wherein the mixing device comprises mixing elements, a second mixing element configured to generation vibrations in a direction that is perpendicular to the longitudinal axis of the sleeve (figure 1: motor 32 and arrows 46, 48).
	Grabhorn figure 1 is silent on a first mixing element configured to generate vibrations in a direction that is parallel to a longitudinal axis of the sleeve.
Grabhorn figure 12 teaches a first mixing element configured to generate vibrations in a direction that is parallel to a longitudinal axis of the sleeve (figure 12: motor 384 and drivescrew 386 are structurally capable of generating vibrations in the blood test tube via small translational movements back and forth along the axis parallel to the longitudinal axis).
It would have been obvious to one skilled in the art before the effective filing date to modify the cartridge engagement structure of Grabhorn figure 1 (figure 1: motor 74, threaded shaft 76, pusher plate 68, etc.) with the cartridge engagement structure of Grabhorn figure 12 (figure 12: motor 384, drivescrew 386, etc.) in order to facilitate a continuous process for blood drawing and mixing (Grabhorn C12 L1 – 27).

Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over ----Grabhorn (U.S. Patent No. ----3,633,566 hereinafter Grabhorn) in view of Pedersen et al. (PCT Patent Publication No. WO 2014/190998(A1) hereinafter Pedersen) in further view of Couderc et al. (French Patent No. 2,859,285 hereinafter Couderc). Utilized machine translations of Couderc are attached.

Regarding Claim 13, Grabhorn teaches the mixing device (figure 1: entire apparatus) of claim 1.
Grabhorn is silent on a central controller contained within the housing that controls operation of the device.
Couderc teaches a central controller contained within the housing that controls operation of the device (figures 1 & 2: control means 44, 46).
Grabhorn and Couderc are analogous in the field of blood test tube mixing. It would have been obvious to one skilled in the art before the effective filing date to modify the mixing device of Grabhorn with the control means of Couderc in order to automate operation of the mixing device.

Regarding new Claim 24, modified Grabhorn teaches the mixing device (figure 1: entire apparatus) of claim 13, wherein Couderc further teaches the central controller is configured to automatically shut off operation of the mixing element after the expiration of a predetermined period of time after activation of the mixing element (Claim 13).  

Allowable Subject Matter
Claims 26 – 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Per the reason for allowance given in the non-final rejection, filed 12 May 2022, Claims 26 – 30 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The underlined portions in this office action emphasize additions to the office correspondence made since the prior office action. 
Applicant’s arguments with respect to newly amended Claim 1 have been considered but are moot because the new grounds of rejection do not rely on any specific teaching from references applied in the prior rejection of record that was specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774